        Case 6:19-mj-00076-JDP Document 13 Filed 08/18/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     WILLIAM MCCLURE
 7
 8                                         IN THE UNITED STATES DISTRICT COURT
 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                           Case No. 6:19-mj-00076-JDP
12                            Plaintiff,                  STIPULATION TO CONTINUE STATUS
                                                          CONFERENCE
13    vs.
                                                          Date: October 20, 2020
14    William McClure,                                    Time: 10:00 a.m.
                                                          Judge: Hon. Jeremy D. Peterson
15                           Defendant.
16
17             The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, William McClure, hereby stipulate and jointly move this Court to vacate Mr. McClure’s
20   status conference scheduled for August 18, 2020.
21             The ongoing COVID-19 pandemic has seriously impacted the defense investigation and
22   efforts to reach a settlement. The undersigned requests a continuance until October 20, 2020. The
23   government does not object.
24
25
26
27

28

     ddA
       McClure / Stipulation to Continue                   -1-
       Status Conference and Order
        Case 6:19-mj-00076-JDP Document 13 Filed 08/18/20 Page 2 of 3


 1                                         Respectfully submitted,
 2                                         McGREGOR SCOTT
                                           United States Attorney
 3
 4   Dated: August 17, 2020                /s/ Sean Anderson
                                           Sean Anderson
 5                                         Acting Legal Officer
                                           National Park Service
 6                                         Yosemite National Park
 7
 8   Dated: August 17, 2020                HEATHER E. WILLIAMS
                                           Federal Defender
 9
10                                         /s/ Benjamin A. Gerson
                                           BENJAMIN A. GERSON
11                                         Assistant Federal Defender
                                           Attorney for Defendant
12                                         William McClure
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       McClure / Stipulation to Continue     -2-
       Status Conference and Order
        Case 6:19-mj-00076-JDP Document 13 Filed 08/18/20 Page 3 of 3


 1                                                 ORDER
 2              The above stipulation to continue the status conference in case 6:19-mj-00076 JDP until
 3   October 20, 2020 is hereby accepted and adopted as the order of this court.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:         August 18, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       McClure / Stipulation to Continue              -3-
       Status Conference and Order
